 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSEPH NICHOLS, III,               ) Case No. 2:19-cv-10235-DSF-JC
                                         )
12                     Petitioner,       )
                                         )
13                v.                     ) JUDGMENT
                                         )
14    CHRISTIAN PFEIFFER, Warden,        )
                                         )
15                                       )
                       Respondent        )
16    __________________________________ )
17
           Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
18
     Corpus and Action without Prejudice, IT IS ADJUDGED that the Petition under
19
     28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody and this
20
     action are dismissed without prejudice.
21
           IT IS SO ADJUDGED.
22
23
     DATED: December 17, 2019
24
25
                                     _______________________________________
26
                                     HONORABLE DALE S. FISCHER
27                                   UNITED STATES DISTRICT JUDGE
28
